Citation Nr: 1727406	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-21 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the overpayment of non-service connected pension benefits in the amount of $14,014.00, was properly created. 


REPRESENTATION

Appellant represented by:	Jack Cox, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and D.S.G.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  See Board of Veterans' Appeals, Transcript of Hearing, pp. 17-21 (Apr. 6, 2017) (rephrasing the issue on appeal as listed on the cover page and establishing the Board's jurisdiction over that same issue).

The Veteran testified before the undersigned Veterans Law Judge in April 2017; a transcript of that proceeding has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The overpayment of non-service connected pension benefits in the amount of $14,041.00 was not properly created. 


CONCLUSION OF LAW

The overpayment of non-service connected disability pension benefits, effective May 1, 2011, in the amount of $14,041.00, is not valid. 38 U.S.C.A. §§ 5107, 5302 (West 2015); 38 C.F.R. §§ 1.911, 1.962, 3.102 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Validity of the Debt - Applicable Law and Regulations

The issue of the validity of the debt is a threshold determination that must be made, in the first instance, prior to a decision on a request for waiver of the overpayment. See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The matter is properly before the Board. 

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits. See 38 U.S.C.A. § 5112 (b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500 (b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

Eligibility for non-service-connected disability pension is dependent upon the Veteran meeting the threshold service requirements of 38 U.S.C.A. § 1521.  Provided that the service requirements of section 1521(j) are met, a veteran must also meet either a disability or an age requirement.  To satisfy the disability requirement, the veteran must be permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct. 38 U.S.C.A. § 1521 (a).  For veterans 65 years of age and older, the permanent and total disability requirement under section 1521(a) is excluded. See 38 U.S.C.A. § 1513 (a); see also Chandler v. Shinseki, 676 F.3d 1045, 1050 (Fed. Cir. 2012). 

In addition to the disability or age requirement, a veteran must meet net worth and income requirements, including not having an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3 (a)(3)(v), 3.23, 3.274.

Discussion 

By way of brief procedural history, a September 2011 rating decision granted non-service connected disability pension benefits with an Aid and Attendance (A&A) allowance on behalf of the Veteran's wife, M.G., effective April 28, 2011.  During this time period, the Veteran and his wife lived in an independent retirement living facility.  Records reflect that they paid $4,045.00 per month (or $48,540.00, annually) to reside at this facility, which also apparently provided medical and nursing services for M.G. See April 2011 Care Expense Statement from Oak Tree Village.  In determining the Veteran's eligibility for non-service connected disability pension benefits, and in calculating the subsequent award of benefits, the RO considered the Veteran's payments to the independent living facility as an "unreimbursed medical expense" (or UME).  These payments, along with other UME's, were then used to reduce the Veteran's overall countable income (i.e., $58,641), which resulted in an annual income below the Maximum Annual Pension Rates (MAPR) for that year (i.e., $15,493). See November 2011 Worksheet: User Calculations, VBMS.  The November 2011 award notification letter stated that the Veteran had been granted an additional monthly allowance of $1,291.00 for his spouse, with a payment start date of May 1, 2011.  

A January 25, 2012, Report of Information reflects that the Veteran called the VARO to report that his wife had died on January [REDACTED], 2012.  

Thereafter, on May 26, 2012, the DMC sent the Veteran a letter notifying him of the overpayment in question.  In an August 2012 letter, VA notified the Veteran that it was no longer considering payments to Oak Tree Village as an unreimbursed medical expense because the facility did not provide any medical services. See, e.g., Fast Letter: 12-23 (October 26, 2012).  This was so even though VA had initially deemed the payments to Oak Tree Village as an unreimbursed medical expense in calculating the Veteran's countable income and in awarding non-service connected pension benefits.  In short, VA retroactively terminated the award of non-service connected pension benefits with an A&A allowance for M.G. and then assessed the Veteran with a resulting overpayment.  

In this case, the Board finds that the overpayment in the amount of $14,041.00 resulted, in part, from sole administrative error and, thus, the debt is not valid.  

As an initial matter, the Veteran notified VA of his wife's passing in a timely manner (i.e., a mere six days after her death); it was due to VA's sole administrative error that the adjustment in the VA benefits was delayed.  Therefore, any debt created after the Veteran's wife's death (i.e., from February 1, 2012, to May 1, 2012) is not valid.  

Additionally, the evidence reflects that the Veteran was legally entitled to non-service connected pension disability benefits with an A&A allowance for M.G. prior to February 1, 2012.  In pertinent part, when the Veteran filed his claim for non-service connected pension benefits in April 2011, the following guidance was in effect as it pertained to UME's: If a beneficiary or dependent, or other person for whom medical expenses may be allowed, is maintained in a home, assisted-living facility, or other institution, because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary. See Adjudication Procedures Manual (Manual), M21-1MR, Part V.iii.1.G.43.h (2011).  

In this case, an April 2011 Care Expense Statement, which was completed by a facility administrator at Oak Tree Village, confirmed that the facility's living costs included nursing and medical expenses.  A contemporaneous VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which was completed by a physician, likewise showed that M.G. required assistance in bathing and tending to other hygiene needs and that she was unable to prepare her own meals and manage her medicines.  The RO expressly considered this evidence in determining that that the payments to Oak Tree Village were, in fact, a UME and that the Veteran met the criteria (to include annual income limits) for non-service connected disability pension with an A&A allowance.  As explained above, the assisted living payments ($48,540.00, annually) were used in reducing the Veteran's overall countable income, which resulted in an annual income below the MAPR for the pertinent years. See November 2011 Worksheet: User Calculations, VBMS.  

Based on a review of the evidence, as well as the guidance provided by M21-1MR, Part V.iii.1.G.43.h (2011), the Board finds that the RO's initial determination that payments to Oak Tree Village qualified as an "unreimbursed medical expense; that his annual income was reduced by that amount to meet the MAPR; and that he met the criteria for non-service connected disability pension with an A&A allowance, was proper.  The Veteran was thus legally entitled to such benefits for the period from May 1, 2011, to February 1, 2012.  In so finding, the Board acknowledges the guidance set forth by Fast Letter 21-23; however the Veteran's claim for non-service connected disability pension was received in April 2011 and the procedures set forth in the Fast Letter only apply to original claims pending on or filed after October 26, 2012. 

Thus, as the Veteran was legally entitled to non-service connected pension benefits for the period from May 1, 2011, to February 1, 2012, the overpayment for that period is also not valid.



ORDER

The overpayment created by discontinuance of non-service connected pension benefits, effective May 1, 2011, calculated in the amount of $14,041.00, is not valid.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


